Name: Commission Regulation (EC) No 1583/2004 of 9 September 2004 fixing, for the marketing year 2004/2005, the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  prices;  agricultural policy;  economic policy
 Date Published: nan

 10.9.2004 EN Official Journal of the European Union L 289/58 COMMISSION REGULATION (EC) No 1583/2004 of 9 September 2004 fixing, for the marketing year 2004/2005, the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Articles 6b(3) and 6c(7) thereof, Whereas: (1) Article 3(1)(c) of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2), lays down the dates of the marketing year for dried figs. (2) The criteria for fixing the minimum price and the amount of the production aid are laid down respectively by Articles 6b and 6c of Regulation (EC) No 2201/96. (3) Article 1 of Commission Regulation (EC) No 1573/1999 of 19 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the characteristics of dried figs qualifying for aid under the production aid scheme (3) lays down the criteria which products must meet to benefit from the minimum price and payment of the aid. (4) The minimum price and the production aid for the marketing year 2004/2005 should therefore be determined. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the marketing year 2004/2005: (a) the minimum price for unprocessed dried figs referred to in Article 6b of Regulation (EC) No 2201/96 shall be EUR 878,86 per net tonne from the producer; (b) the production aid for dried figs referred to in Article 6c of Regulation (EC) No 2201/96 shall be EUR 139,77 per net tonne. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 1132/2004 (OJ L 219, 19.6.2004, p. 3). (3) OJ L 187, 20.7.1999, p. 27.